SteReett, /., dissenting: I view the statutory scheme of section 6871 differently from the majority. Subsection (a) reads in part liany deficiency * * * determined by the Secretary or his delegate * * * shall, * * * be immediately assessed * * *.” (Emphasis added.) I read this language as requiring the Commissioner to assess any and all deficiencies he may determine against a bankrupt after the prescribed “adjudication of bankruptcy * * By requiring an assessment Congress has abrogated the necessity for the Commissioner to send a notice of deficiency which otherwise would be a requisite step to a valid assessment. Furthermore, the assessment creates an immediate debt which gives the Commissioner a basis for sharing in the division of any assets the bankrupt may have. Subsection (b) furthers the statutory scheme 'by authorizing the Commissioner to file a claim for the “deficiency” with the bankruptcy court for adjudication “despite the pendency of proceedings for the redetermination of the deficiency” in the Tax Court. The paragraph then goes on to provide explicitly “but no petition for any such rede-termination shall be filed with the Tax Court after the adjudication of bankruptcy * * (Emphasis added.) In my view “any such re-determination” refers to the redetermination of the deficiency which subsection (a) has required the Commissioner to assess.1 Hence, no petition may be filed with this Court with respect to any deficiency determined after the adjudication of bankruptcy. Cf. Kornberg v. Tomlinson, 225 F. Supp. 70 (S.D. Fla. 1964), affirmed per curiam 341 F. 2d 300 (C.A. 5, 1965). It follows from the foregoing that I would grant the respondent’s motion and dismiss the petition filed in the instant matter. It is appropriate to add, however, that in my view if a statute prohibits the filing of a petition in this Court, then a fortiori it renders the notice of deficiency which prompted the petition a nullity. Consequently, the notice here involved is also without effect. The Commissioner is now relegated, since the bankruptcy proceeding is closed, to sending a new notice of deficiency (if it is not barred by the statute of limitations) as a requirement to a subsequent valid assessment. See Pearl A. Orenduff, 49 T.C. 329 (1968). Raum, Scott, and Dawson, JJ., agree with this dissent.   Support for this interpretation is to be found in S. Kept. No. 1983, 85th Cong., 2d Sees. (1958), which accompanied H.R. 8381 which became Technical Amendments Act of 1958 and amended sec. 6871 in a manner not here relevant: “However, it [sec. 6871(b)] specifically provides that no petition for redetermination of a deficiency may be filed with the Tax Court after adjudication of bankruptcy * * (p. 101)